

114 HRES 319 IH: Recognizing the Seventh Anniversary of the Chibok Girls Kidnapping by the Boko Haram Terrorist Organization and calling on the Government of Nigeria to redouble efforts to bring an end to the conflict in northeast and central Nigeria and to provide assistance to the victims.
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 319IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Ms. Wilson of Florida (for herself, Ms. Speier, Mr. Garamendi, Ms. Bass, Ms. Kelly of Illinois, Mr. Danny K. Davis of Illinois, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the Seventh Anniversary of the Chibok Girls Kidnapping by the Boko Haram Terrorist Organization and calling on the Government of Nigeria to redouble efforts to bring an end to the conflict in northeast and central Nigeria and to provide assistance to the victims.Whereas the Boko Haram is a Nigeria-based militant group with links to Al-Qaeda in the Islamic Maghreb and the Islamic State;Whereas Boko Haram’s campaign of mass and systemic brutality has led to the deaths of tens of thousands of individuals in northeast and central Nigeria and, according to the United Nations High Commissioner for Refugees, has caused the displacement of 2,400,000 people in Nigeria, Cameroon, Chad, and Niger;Whereas the Department of State designated Boko Haram as a Foreign Terrorist Organization in 2013, and supports efforts to defeat Boko Haram with security and development tools;Whereas Boko Haram rejects modern education and science, is engaged in an armed revolt against the Government of Nigeria, and has carried out vicious campaigns of violence against schools, public institutions, law enforcement, and civilians;Whereas, since 2012, Boko Haram has conducted brutal mass kidnappings of women, girls, and boys, and has abducted thousands of women and girls from schools and markets, during raids on villages and houses, and on public transportation;Whereas, on April 14, 2014, Boko Haram militants attacked a boarding school in Chibok in Borno State, where girls from surrounding areas had gathered to take final exams;Whereas the Boko Haram terrorists arrived in Chibok late at night, fired their guns indiscriminately, burned down houses, raided the dormitories, and kidnapped 276 girls who were between 12 and 17 years of age;Whereas 57 girls escaped by running into the forest or jumping off the kidnappers’ trucks as they were driving away;Whereas the 219 kidnapped girls were held captive, abused, enslaved, repeatedly raped, starved, and, in some cases, forcibly converted to Islam and married to their captors;Whereas child, early, and forced marriages are serious human rights violations;Whereas the international community, including the United Nations Secretary-General and the United Nations Security Council, condemned the abduction and called for the immediate release of the girls;Whereas Boko Haram ruthlessly killed some of the kidnapped girls for trying to escape, while other girls died during childbirth while in captivity;Whereas thousands of women, girls, and boys kidnapped by Boko Haram have endured similar horrific experiences;Whereas the parents of the kidnapped girls and concerned citizens banded together and embarked upon a global awareness campaign to urge the rescue of the girls, using the Twitter hashtag #BringBackOurGirls, through which more than 3,300,000 people around the world expressed their outrage at the abductions and continue maintaining a vigil for the girls’ return to their families;Whereas the United States Government sent advisors to Nigeria and supplied surveillance and reconnaissance to help rescue the girls;Whereas 21 of the kidnapped girls were released in October 2016, and an additional 82 girls were released in May 2017;Whereas nearly 7 years since their abduction, the fate of many of the girls remains unknown and as many as 100 or more remain in captivity and are subjected to deplorable abuses as recounted by the girls who have been released;Whereas many of the released girls are being kept in a government facility in Abuja away from their families;Whereas despite claims by the Government of Nigeria that Boko Haram had been defeated, the terrorist organization continues to mount attacks against civilians, schools, and security forces;Whereas Boko Haram continues to abduct women and girls in the northern region of Nigeria, routinely forcing girls to choose between forced marriages to its fighters (for the purpose of sexual slavery) or becoming suicide bombers;Whereas, on February 19, 2018, Boko Haram militants stormed the town of Dapchi and abducted 110 girls from the Government Girls Science and Technical School and 2 other children;Whereas 106 of the children from the Dapchi kidnapping have been released and 5 of the children are presumed to have died in captivity;Whereas Leah Sharibu remains a hostage because she refuses to convert to Islam;Whereas according to the International Committee of the Red Cross, an estimated two million people have been displaced from their homes in northeast Nigeria;Whereas for several years the United States Government has provided assistance for women and girls targeted by Boko Haram and individuals displaced by Boko Haram violence, and has assisted in combating Boko Haram;Whereas in section 1(c) of Public Law 114–266 (130 Stat. 1383), Congress stated that lack of economic opportunity and access to education, justice, and other social services contributes to the ability of Boko Haram to radicalize and recruit individuals;Whereas educating girls transforms societies for the better by giving girls the knowledge and tools to make positive decisions about their futures, live healthier lives, provide nurturing environments for their families, and play active roles in their communities and economies;Whereas the United States Government has appropriated $15,000,000 in fiscal years 2020 and 2021 for programs to combat child marriage;Whereas in section 2 of the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202), Congress found that [w]omen in conflict-affected regions have achieved significant success in … moderating violent extremism … and stabilizing societies by enhancing the effectiveness of security services, peacekeeping efforts, institutions, and decisionmaking processes; andWhereas section 4 of the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j) states, It shall be the policy of the United States to promote the meaningful participation of women in all aspects of overseas conflict prevention, management, and resolution, and post-conflict relief and recovery efforts: Now, therefore, be itThat the House of Representatives—(1)recognizes the tragic seventh anniversary of the Chibok girls kidnapping and calls for the immediate release of all Boko Haram captives, especially the remaining Chibok girls and Leah Sharibu;(2)applauds the extraordinary bravery of survivors of Boko Haram, who continue to come forward to share their stories and experiences at great personal risk;(3)urges the Government of Nigeria, in cooperation with regional partners and the international community, to redouble efforts to defeat Boko Haram;(4)calls on the Government of Nigeria—(A)to prioritize the recovery of women and girls who have been abducted and enslaved by Boko Haram;(B)to work to determine the whereabouts of the thousands of missing people in Nigeria and provide a full accounting of the number of missing girls;(C)to undertake concrete efforts to reduce the stigmatization and marginalization of those abducted by Boko Haram and provide counseling and support;(D)to allow women and girls to be reunited with their families whenever appropriate; and(E)to accept international assistance in a timely manner when offered;(5)encourages continued efforts by the United States Government to defeat Boko Haram through development and security partnerships with Nigeria and other regional partners;(6)calls on the Department of State and the Department of Defense to rapidly implement the 5-year regional strategy required under Public Law 114–266 to address the grievous threat posed by Boko Haram and other violent extremist organizations; and(7)requests that the Department of State track and report the number of missing persons kidnapped by Boko Haram and include such information in its annual Trafficking in Persons Report.